Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 6 and 14-19 are objected to because of the following informalities:  
In claim 6, line 10, it appears Applicant intended “a storage” to read --a non-transitory storage--
In claim 14, line 17, it appears Applicant intended “step a) comprises” to read --step a) further comprises--
In claim 15, line 24, it appears Applicant intended “step b) comprises” to read --step b) further comprises--
In claim 16, line 5, it appears Applicant intended “step c) comprises” to read --step c) further comprises--
In claim 17, line 17, it appears Applicant intended “step e) comprises” to read --step e) further comprises--
In claim 18, line 22, it appears Applicant intended “step d) comprises” to read --step d) further comprises--
In claim 19, line 10, it appears Applicant intended “step e) comprises” to read --step e) further comprises--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claim 1 recites “an inspection terminal, which is installed in the vehicle, configured to: connect short-range wireless communication with the on-board diagnostic device”, which is indefinite. It is unclear to what the inspection terminal is connecting the short-range wireless communication with the on-board diagnostic device, rendering the scope of the claims indefinite. Claims 2-12depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “an inspection terminal, which is installed in the vehicle, configured to: connect itself, via short-range wireless communication, with the on-board diagnostic device”, as appears to be most consistent with Applicant’s specification. 
Further regarding claim 1, said claim recites “receive the driving information from the on-board diagnostic device to determine whether the lane following assist function operates normally when the vehicle crosses over a line of a lane beyond a centerline of the lane and to determine whether the lane keeping assist function operates normally when the vehicle departs from the lane”, which is indefinite. It is unclear how these two instances differ, as “[crossing] over a line of a lane beyond a centerline of the lane” and “[departing] from the lane” could both read on the same lane deviation event, rendering the scope of the claims indefinite. Claims 2-12 depend from claim 1, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
[matching] vehicle identification number and specification information of the vehicle with identification of the on-board diagnostic device”, per se, results in “[sharing] the matched information with the inspection terminal and the server”, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “the on-board diagnostic device is configured to match vehicle identification number and specification information of the vehicle with identification of the on-board diagnostic device, and subsequently sharing the matched information with the inspection terminal and the server”, as appears to be most consistent with Applicant’s specification.
Specifically, claim 4 recites “determine, through the precision global positioning system, whether the vehicle under the running test approaches the line off the centerline of the lane or departs from the lane”, which is indefinite. It is unclear which line constitutes “the line” in this context, rendering the scope of the claims indefinite. Applicant is encouraged to refer to lane boundary lines as “lane boundary lines”, to avoid confusion with lane centerlines and other virtual lines described in Applicant’s specification. 
Claim 8 recites the limitation "the road map" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the road map" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-11 depend from claim 9, fail to cure said indefiniteness issues, and are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 12 recites the limitation "the determination result" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
14 recites the limitation "the road map" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the inspection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 13 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, Examiner deems a method for inspecting vehicle lane keeping performance of an inspection terminal which is installed in a vehicle and inspects a lane following assist function and a lane keeping assist function of the vehicle during a road running test of the vehicle, comprising steps of: a) connecting, by the inspection terminal, short-range wireless communication with an on-board diagnostic device that is installed in the vehicle when a power of the inspection terminal is turned on, and measuring the vehicle position information on a map of a road using a precision global positioning system; b) determining, by the inspection terminal, that the vehicle enters an inspection section when the vehicle crosses over a virtual inspection start gate set on a lane so that the inspection terminal collects driving information of the vehicle from the on-board diagnostic device; c) determining, by the inspection terminal, whether the lane following assist function operates normally when the vehicle is off a centerline of the lane and approaches a line of the road; d) determining, by the inspection terminal, whether the lane keeping assist function operates normally when the vehicle departs from the lane; and e) controlling, by the inspection terminal, the vehicle to move into the lane by applying a steering signal to the vehicle when at least one of the lane following assist function or the lane keeping assist function does not operate normally to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669